Dismissed and Opinion Filed October 28, 2016




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00243-CV

            CHARLES A. FARRIS AND ALL OTHER OCCUPANTS, Appellants
                                     V.

                        NATIONSTAR MORTGAGE, LLC, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06124-D

                             MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Evans

       This appeal involves an expedited foreclosure action under Texas Rule of Civil Procedure

736. See TEX. R. CIV. P. 736. The trial court granted Nationstar Mortgage, LLC’s application

for an expedited order, after which Charles Farris and all other occupants (collectively, “Farris”)

filed a motion to “reinstate for new trial.” The trial court denied the motion, and this appeal

followed.

       Because an order granting an application for expedited foreclosure order is not subject to

a motion for new trial or to an appeal, we directed the parties to file letter briefs addressing our

jurisdictional concern. See id. 736.8(c). In his brief, Farris acknowledges an expedited order is

not subject to reconsideration or review. He argues we have jurisdiction, though, because the

trial court’s order granting Nationstar’s application is void. Farris notes the suit was initially
dismissed in December 2014 for want of prosecution. On Nationstar’s motion, however, the trial

court reinstated the suit. Farris argues the trial court had no authority to reinstate under rule 736,

and, as a result, we have jurisdiction to determine the validity of the order. We disagree.

       By its plain language, rule 736.8(c) prohibits appeals, motions for rehearing or new trial,

and bills of review from orders granting or denying an application for expedited foreclosure. See

id. The rule does not prohibit motions to reinstate from orders dismissing the suit for want of

prosecution. See id.

       We dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                       /David Evans/
                                                       DAVID EVANS
160243F.P05                                            JUSTICE




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLES A. FARRIS AND ALL OTHER                    On Appeal from the 95th Judicial District
OCCUPANTS, Appellants                              Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-13-06124-D.
No. 05-16-00243-CV        V.                       Opinion delivered by Justice Evans. Justices
                                                   Lang and Myers participating.
NATIONSTAR MORTGAGE, LLC,
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Nationstar Mortgage, LLC recover its costs, if any, of this appeal
from appellants Charles Farris and all other occupants


Judgment entered this 28th day of October, 2016.




                                             –3–